In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Seidell, J.), dated April 20, 2001, which denied the petition.
Ordered that the judgment is affirmed, without costs or disbursements.
By pleading guilty, the defendant forfeited his claim that his right to a speedy trial under CPL 30.30 was violated (see People v O’Brien, 56 NY2d 1009, 1010; People v Suarez, 55 NY2d 940; People ex rel. Deuel v Campbell, 188 AD2d 754). Santucci, J.P., Smith, Krausman, H. Miller and Adams, JJ., concur.